Smith, J. (concurring):
In Matter of Wolfe (89 App. Div. 349; affd., 179 N. Y. 599) it was held that “ Where a legatee named in a will, subsequent to the death of the testator, and without any intent to evade the transfer tax, renounces his legacy, which thereupon passes to another person under the residuary clause of the will, the legacy is not subject to a transfer tax calculated at the rate at which it would have been taxable if it had actually been accepted by the original legatee, but at the rate at which it would have been taxable if the will had originally provided that it should pass to the residuary legatee.” In the opinion it was said, however, “ It may well be that a different question would be presented by a transfer operating under the laws of inheritance or descent. In such a case the transfer is effected by operation of law and calls for no act .of volition on the part of the heir or next of kin.” In the case of Amherst College v. Ritch (151 N. Y. 282) the question of the transfer tax was not involved; nevertheless, the court held that notwithstanding the strict provisions of the statute the right to question a bequest of more than one-half of a testator’s property to charitable institutions in case he left a widow or children was solely with the widow or children for whose benefit the statute was passed and that they might release their right to any part of the excess of such bequests to charitable institutions if they so elected. The right of election and the effect thereof as expressed .in the opinion of Judge Vann in the Amherst College case would seem to bring this case within the rule laid down in the Wolfe case, and upon the release by Alice De Lamar of any claim to such excess the property would pass under the will to the charitable institutions named.
In the Wolfe case cited it is held that the tax is not upon the property, but upon the transfer thereof, and in the case, at bar with the execution of the release by Alice De Lamar the property passed to the charitable institutions and was thus not taxable under the Tax Law of the State. (See Tax Law, § 221, as amd. *643by Laws of 1918, chap. 111. See, also, Laws of 1920, chap. 765, amdg. said § 221.)
I, therefore, concur in the result reached by Mr. Justice Finch.
Order reversed, with ten dollars costs and disbursements, and the original order fixing the tax to the extent indicated in opinion reinstated, with ten dollars costs. Settle order on notice.